Citation Nr: 0736017
Decision Date: 11/15/07	Archive Date: 01/03/08

Citation Nr: 0736017	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-13 939	)	DATE NOV 15 2007
	)
        RECONSIDERATION	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date prior to February 15, 1996, 
for the assignment of a 100 percent evaluation for multiple 
sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970 and from December 1974 to October 1976.  The 
veteran also had intermittent periods of unverified service 
in a reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  In April 2004, the veteran withdrew his claim for 
annual clothing allowance.  See 38 C.F.R. § 20.204 (2007).  

By history and in relevant part, the veteran filed an 
application for compensation and pension purposes on April 
17, 1989, to include entitlement to service connection for 
multiple sclerosis.  The veteran's claim was denied based on 
his failure to report for a scheduled VA examination.  The 
veteran did not appeal.  On February 15, 1996, the veteran 
submitted another application for compensation and pension 
purposes.  Based on that application, in March 1996, the RO 
awarded the veteran nonservice-connected pension benefits, 
effective in February 1989, as well as special monthly 
pension benefits by reason of being housebound, effective in 
May 1996, and special monthly pension benefits based on the 
need for aid and attendance, effective in January 1997.  

In 2001, the veteran submitted an informal claim seeking 
entitlement to service connection for multiple sclerosis.  By 
rating decision dated in February 2002, the RO granted the 
veteran's claim and assigned a 100 percent evaluation, 
effective from February 15, 1996, the date of the prior 
claim.  The veteran disagreed with the assigned effective 
date.  He averred that the effective date should have been 
April 17, 1989, the date he first applied for service 
connection for multiple sclerosis.  In response, by rating 
decision in March 2003, the RO granted an earlier effective 
date of April 17, 1989 for service connection for multiple 
sclerosis and assigned a 30 percent evaluation from April 17, 
1989 until February 15, 1996, at which time the 100 percent 
evaluation was continued.  The veteran disagreed with the 
assignment of a 30 percent evaluation effective from April 
17, 1989 through February 14, 1996.  Thereafter in April 
2004, the RO issued to the veteran a Statement of the Case, 
advising him that the evidence of record failed to support an 
evaluation above the 30 percent assigned for that period.  
The veteran perfected the appeal.  The RO then confirmed and 
continued the denial in a February 2005 Supplemental 
Statement of the Case.  Given the aforementioned procedural 
development, the issue on appeal is as listed on the title 
page of this decision.

The Board notes that in August 2005, the veteran withdrew his 
request for a hearing before a Veterans Law Judge to be held 
at the Central Office in Washington, DC.

In January 2007, the Board issued a decision denying the 
veteran's claim of entitlement to an initial disability 
evaluation in excess of 30 percent for multiple sclerosis for 
the period from April 17, 1989, to February [1]5, 1996.  That 
same month, the veteran filed a motion for reconsideration.  
The veteran's motion was granted in April 2007.  Thus, this 
reconsideration panel will accordingly readjudicate the 
veteran's claim on a de novo basis.

In the January 2007 motion for reconsideration, the veteran 
also indicated that he wanted to pursue earlier effective 
date claims for the granting of special monthly compensation 
benefits for aid and attendance and for being housebound, as 
well as for the bowel and bladder incontinence disorder.  
These matters are referred to the RO for any action deemed 
appropriate.


FINDINGS OF FACT

1.  Service connection for MS was established by decision 
dated February 2002.  A 100 percent evaluation was assigned 
effective February 15, 1996.  

2.  A March 2003 rating decision assigned an earlier 
effective date of April 17, 1989, for the grant of service 
connection for MS and rated it as 30 percent disabling from 
April 17, 1989, to February 14, 1996, and 100 percent 
disabling from February 15, 1996.  The veteran subsequently 
disagreed with the effective date of the 100 percent rating.  

3.  A 100 percent evaluation for the veteran's MS is not 
warranted prior to February 15, 1996. 


CONCLUSION OF LAW

An effective date prior to February 15, 1996, for the award 
of a 100 percent evaluation for MS is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and regulations governing assignment of effective dates

Generally, the effective date of an award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2007).  An exception to this rule is that the effective date 
of an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, it is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2007).

The Court has clarified that 38 C.F.R. § 3.400(o)(2) is 
applicable only where an increase in disability precedes a 
claim for an increased disability rating.  In other cases, 
the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See 
Harper v. Brown, 10 Vet. App. 125 (1997).  Section 
3.400(o)(2) is intended to be applied in those instances 
where the date of increased disablement can be factually 
ascertained with a degree of certainty and is not intended to 
cover situations where a disability worsened gradually and 
imperceptibly over an extended period of time and there is no 
evidence of entitlement to increased evaluation prior to the 
date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998).

Factual Background and Analysis

As noted above, a February 2002 rating decision granted 
service connection for MS and assigned a 100 percent rating, 
effective February 15, 1996.  In March 2003, the RO granted 
an earlier effective date of April 17, 1989, for service 
connection for MS and thereafter assigned a 30 percent rating 
from April 17, 1989, to February 14, 1996, and a 100 percent 
disability rating from February 15, 1996 under Diagnostic 
Codes (DCs) 8018-8011.

Diagnostic Code 8018 for multiple sclerosis provides a 
minimum disability rating of 30 percent.  38 C.F.R. § 4.124a 
(2007).

Anterior poliomyelitis is rated 100 percent when it is an 
active febrile disease.  Otherwise, it is rated based on 
residuals, with a minimum 10 percent rating.  38 C.F.R. § 
4.124a, DC 8011 (2007).

With neurological disorders such as MS, resulting disability 
may be rated from 10 to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  38 C.F.R. 
§ 4.124a.  Of special consideration are any psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate body system of the rating 
schedule.  Id.

The veteran is seeking an earlier effective date for the 100 
percent rating assigned for his MS.  In essence, he contends 
that he should be granted an effective date of April 1989, as 
this is the effective date of his initial grant of service 
connection.  He believes that his symptoms were of sufficient 
severity to warrant a total rating since April 1989, and that 
therefore the effective date of the 100 percent evaluation 
should be made retroactive to that date.

By way of reference multiple sclerosis is a disease of the 
central nervous system, and typical symptoms include visual 
loss, diplopia, nystagmus, dysarthria, weakness, 
paresthesias, bladder abnormalities, and mood alterations.  
Stedman's Medical Dictionary at 1583 (26th ed. 1995).  The 
symptoms clinically show periods of exacerbations and 
remissions.  Id.

In reviewing the record, the Board finds that the competent 
and credible medical evidence does not show that the 
veteran's MS was 100 percent disabling earlier than February 
15, 1996.  Rather, it appears that during the timeframe in 
question the veteran had brief periods of inpatient treatment 
for exacerbations of his MS, but otherwise received only 
periodic treatment for transient symptoms.  

In reaching this conclusion, the Board has considered 
treatment records from Community Hospital which show the 
veteran was hospitalized in March 1989 for suicidal 
depression and an acute exacerbation of MS.  During the 
course of his hospital stay the veteran was very weak and had 
difficulty moving around.  He had fallen several times and 
had physical problems with muscle spasms.  During a 
neurological consultation the veteran complained of blurred 
and double vision and tingling in the fingers of the left 
hand.  He presented in a wheelchair because of occasional leg 
weakness and spasms of the left upper and lower extremities.  
On examination, there was rigidity at the knee joints and 
hyperreeflexia, especially in the lower extremities, and the 
plantars were upgoing on both sides.  However, there was no 
real weakness in the upper extremities and he had pinprick 
and vibration sensations.  The cerebellar system in the upper 
extremities was normal as well.  Additionally, there was no 
objective evidence of an eye problem.  The veteran's pupils 
were equal and reacted to light and accommodation and his 
extraocular muscles were normal.  

Following this period of hospitalization, the veteran was 
transferred to a rehabilitation center and by July 1989, was 
living independently with the help of his girlfriend.  A 
subsequent clinical entry dated in November 1990 reveals that 
he was walking with a somewhat stable gait.  There was some 
spasm of the paravertebral muscles but deep tendon reflexes 
were present.  There was somewhat positive straight leg 
raising on the left as well.  There was no report of the 
veteran using a wheelchair at that time, although the veteran 
was advised to use a cane because of his unstable gait.

In March 1992, the veteran reported having a relapse in 
October 1991 during which he experienced considerable 
weakness in his muscles and had difficulty getting around on 
his own for several days.  However, evaluations showed he was 
doing well with the exception of some knee complaints.  
Examination revealed the knee joint was reasonably stable and 
X-rays were negative.  

A clinical entry dated in November 1995 shows that the 
veteran received treatment for a history of a fall at home.  
Although it was noted that the veteran felt that his multiple 
sclerosis had increased in severity, the examiner noted that 
he would encourage the veteran, as his neurologic examination 
was negative and his skull x-rays were normal.  It is also 
noted that a handwritten notation indicates "full paralysis 
from his MS admit to Care Center for Self Protection," but 
no supporting clinical findings or supporting data is of 
record.

Additional treatment records in early 1996 show the veteran 
was experiencing another exacerbation of MS.  He reported a 
history of recurrent relapses which finally culminated in him 
being wheelchair bound last year and placed in a nursing 
home.  However, the veteran had remission and with physical 
therapy was able to ambulate.  Clinical findings during an 
evaluation on February 13, showed his extremities had 2+ 
strength in right arm flexion, 1+ strength on extension and 
1+ strength on abduction.  His left arm was paralyzed and 
contracted.  His lower extremities had a trace strength on 
flexion and extension on the left and 1+ flexion and 
extension on the right.  His extraocular muscles were intact.  
During evaluation on March 9, the veteran showed marked 
improvement from the previous examination and was noted to 
walk with a limp.  

It is noted that although a clinical entry dated on February 
13, 1996, noted that the veteran's left arm was paralyzed and 
contracted, a clinical entry dated on March 9, 1996 shows 
that his clinical findings had improved.  He had +1 to +2 
strength in his right arm on flexion and extension; 2+ 
strength in his lower extremities on flexion and extension; 
and although still contracted, his left upper extremity had 
trace strength on extension and +1 on flexion.  A marked 
improvement from his previous examination was noted.  

The Board notes that while more recent examinations and 
medical treatment notes are of record, none provide 
assessments related to the period prior to February 15, 1996.  

With the above criteria mind, although the veteran's reported 
symptomatology between April 1989 and February 1996 certainly 
fulfills the criteria for a 30 percent rating under DC 8018, 
the scant medical evidence on file does not establish 
entitlement to a 100 percent rating earlier than has been 
assigned.  Throughout this seven-year time frame, it appears 
that aside from periods of exacerbation, the veteran retained 
sufficient motor power, sensation and reflexes with no 
specific clinical findings indicating that he was completely 
disabled.  Although these periods of exacerbation show a 
worsening of the veteran's MS, the veteran's overall 
disability picture during this time did not more nearly 
approximate the criteria for a 100 percent rating.  The 
veteran was disabled only during periods of exacerbation and 
not on a permanent and continual basis.  The Board also notes 
that the veteran's total disability picture during this time 
period fails to show that separate ratings were warranted 
under other applicable diagnostic codes.  See generally, 
38 C.F.R. Part 4, Diagnostic Codes 6090, 6516, 8511 and 8521 
(2007).  While the veteran experienced weakness of the lower 
and upper extremities as well as gait disturbances, his 
periods of exacerbation were episodic and his visual and 
speech abilities remained essentially normal.  Thus these 
episodes are insufficient to warrant an earlier effective 
date for the 100 percent evaluation.  

The remaining records include a June 1982 Social Security 
Administration (SSA) disability award letter, which the 
veteran has repeatedly submitted and relies upon as support 
for a 100 percent rating.  It was found that the veteran had 
been disabled since September 1981, according to SSA 
criteria.  Although at the time he was in a nursing home and 
found to be unemployable due to MS, none of the supporting 
documents provide relevant assessments related to the 
timeframe in question, April 17, 1989 to February 15, 1996.  
Moreover, the Board observes that SSA employs different 
criteria than VA in determining total disability and, thus, 
the Board is not required to reach the same conclusion 
(regarding an earlier effective date for the award of an 
increased rating), as the statutes and regulations governing 
the VA adjudications are substantially different from those 
governing SSA adjudications.  See Masors v. Derwinski, 2 Vet. 
App. 181, 188 (1992).

Also of record are the veteran's statements, which are 
insufficient to serve as a basis to award an earlier 
effective date for the 100 percent rating for MS.  Medical 
examination findings are required to demonstrate entitlement 
to a higher schedular rating and the veteran's statements 
maintaining that he was unable to report for scheduled VA 
examinations in 1989 due to severe exacerbations of MS are 
not substantiated by the objective evidence of record.  A 
July 1989 report from Dr. Wilkins indicates that the veteran 
was living outside on his own with the help of his girlfriend 
at that time.  Accordingly, the Board finds no basis to 
assign an earlier effective date for the 100 percent 
evaluation for MS.  

For the aforementioned reasons, the Board finds that a 
preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In a November 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  The letter 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  

The Board finds that the contents of the above letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, the recent decision of 
the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  In this regard, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Although the earlier effective date issue is 
undoubtedly a "downstream" claim, the outcome of this 
appeal is dependent upon evidence which is already in the 
file, and has been for many years.  The veteran also has been 
adequately informed of pertinent law and regulations and 
notice in this regard.  See November 2004 VCAA letter and 
subsequently issued February 2005 Supplemental Statement of 
the Case.  In any event, under the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See, Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

Entitlement to an effective date prior to February 15, 1996, 
for the assignment of a 100 percent evaluation for multiple 
sclerosis is denied.



			
	V. L. JORDAN	GEORGE E. GUIDO JR.
   	             Veterans Law Judge                                      
Veterans Law Judge
          Board of Veterans' Appeals                            
Board of Veterans' Appeals



______________________________________
C. CRAWFORD
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0700681	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-13 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for multiple sclerosis for the period from April 
17, 1989, to February 5, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970 and from December 1974 to October 1976.  The 
veteran also had intermittent periods of unverified service 
in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that granted an earlier effective date of April 
15, 1989, for multiple sclerosis (MS) and rated the MS as 30 
percent disabling from April 17, 1989, to February 5, 1996, 
and 100 percent disabling from February 5, 1996.  In April 
2004, the veteran withdrew his claim for annual clothing 
allowance.  See 38 C.F.R. § 20.204 (2006).  Therefore, the 
issue on appeal is as characterized on the first page of this 
decision.  

Lastly, the Board notes that in August 2005, the veteran 
withdrew his earlier claim for a central office hearing.  


FINDING OF FACT

From April 17, 1989, to February 5, 1996, the veteran's 
multiple sclerosis was manifested by transitory 
musculoskeletal pain, weakness, and fatigue including 
problems with the right knee, left side, neck, and back which 
together produced mild to moderate impairment of function.  
Other manifestations were too short-lived to produce 
significant impairment. 


CONCLUSION OF LAW

From April 17, 1989, to February 5, 1996, the criteria for an 
evaluation in excess of 30 percent for multiple sclerosis 
were not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, 4.84a, 4.124a, Diagnostic 
Codes 5003, 6090, 8018 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  See 38 
U.S.C.A. § 5103A(g); 38 C.F.R. § 3.159(b)(1).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in November 2004.  The veteran was told 
of the requirements to successfully establish an earlier 
effective date, advised of his and VA's respective duties, 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the November 
2004 notice letter was subsequently considered by the RO in 
the February 2005 supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

The April 2004 Statement of the Case (SOC) and February 2005 
Supplemental Statement of the Case (SSOC) notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for an increased rating.  These documents specifically 
set forth the regulations pertaining to VA's duty to assist, 
thus notifying the veteran of his and VA's respective 
obligations to obtain different types of evidence.  These 
documents also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  The SOC and SSOC also provided the veteran with the 
text of VA regulations specifying that his disability ratings 
would be determined by application of the General Rating 
Schedule and the Diagnostic Codes relating to his claimed 
disability has also been included in these documents.

Following the last issued SSOC, the RO received 
correspondence from the White Pine Care Center and Eastern 
Nevada Medical Group.  Although no SSOC was issued 
considering that evidence, the veteran was not predjudiced in 
any way.  The White Pine Care Center letter merely stated 
that they no longer had the veteran's medical records and 
sent a document showing the levels of care provided there, 
which is not material to the veteran's claim.  The Eastern 
Nevada Medical Group record was a duplicate, which was 
previously considered by the RO.  Therefore, the RO's failure 
to issue an additional SSOC did not prejudice the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified and pertinent evidence for the period 
in question have been obtained including his records from the 
Social Security Administration, Community Hospital, Dr. Bruce 
W. Wilkens, Dr. Iliou, Dr. Lloyd A. Giltner, and Dr. Lenita 
Hanson.  There is no indication of any relevant records that 
the RO failed to obtain.  Moreover, given the nature of the 
appeal, VA had no duty to afford the veteran another VA 
examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The duty to notify and assist having been met 
by the RO to the extent possible, the Board turns to the 
analysis of the veteran's claim on the merits.

II.  The Increased Rating Claim

The veteran and his representative contend that the 
claimant's service-connected MS should be rated 100 percent 
disabling since April 1989.  It is also requested that the 
veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of 
VA's Rating Schedule which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2006).  In cases where the original rating assigned 
is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon the medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

Historically, a February 2002 rating decision granted service 
connection for MS and assigned a 100 percent rating under 38 
C.F.R. § 4.124a, Diagnostic Code 8018, effective February 15, 
1996.  As indicated above, a March 2003 rating decision 
granted an earlier effective date of April 15, 1989, for 
service connection for MS and thereafter assigned a 30 
percent rating from April 17, 1989, to February 15, 1996, and 
assigned a 100 percent disability rating from February 15, 
1996.  Therefore, the issue now before the Board is limited 
to the rating warranted for MS for the period from April 17, 
1989, to February 15, 1996.

Under the rating schedule, 30 percent is the minimum rating 
for MS.  38 C.F.R. § 4.124a, Diagnostic Code 8018.  MS may be 
rated from 30 percent to 100 percent, based on impairment of 
motor, sensory, or mental function.  38 C.F.R. § 4.124a.  The 
regulations provide the following additional guidance:

Consider especially psychotic 
manifestations, complete or partial loss 
of use of one or more extremities, speech 
disturbances, impairment of vision, 
disturbances of gait, tremors, visceral 
manifestations, etc., referring to the 
appropriate bodily system of the 
schedule.  With partial loss of use of 
one or more extremities from neurological 
lesions, rate by comparison with the 
mild, moderate, severe, or complete  
paralysis of peripheral nerves.  Id. 

With the above criteria in mind, the Board notes that the 
private treatment records found in the claim files show that 
the veteran's complaints and/or treatment for adverse MS 
symptomatology between April 17, 1989, and February 15, 1996.  
Specifically, the medical records reflect the veteran's 
complaints and/or treatment for musculoskeletal pain, 
weakness, and fatigability, present to some degree on a 
chronic level, with episodes of exacerbation.  The affected 
joints and muscles varied but usually included the right 
knee, left side, neck, and/or the back.  See, for example, 
treatment records from Community Hospital dated from March 
1989 to April 1989; from Dr. Wilkens dated from July 1989 to 
November 1995, and from Dr. Iliou dated from January 1996 to 
February 1996.  X-rays at these times were negative and the 
veteran's problems were usually opined to be caused by his 
MS.  Id. 

In evaluating musculoskeletal disability, VA must consider 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, the pain, 
weakness, and fatigability are the main components of the 
musculoskeletal manifestations of the veteran's multiple 
sclerosis.

The rating schedule provides for evaluation of arthritis 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  While the records document right knee swelling as 
well as neck and back spasms, it is silent as to the presence 
and any degree of limitation of motion.  The pain, weakness, 
and fatigability of varying severity and location, considered 
as an average degree of impairment present over the period to 
be rated, is arguably comparable to arthritis symptoms in one 
major joint at any given time.  Therefore, a 10 percent 
rating, as would be provided for one arthritic joint, would 
provide reasonable compensation for the musculoskeletal 
component of the MS manifestations during the relevant 
period.

As to the March 1989 to April 1989 treatment records from 
Community Hospital showing that the veteran had difficulty 
ambulating, sustained several falls, and was in a wheelchair, 
the Board notes that March 1989 neurological examination 
conducted at that time was essentially normal except for some 
weakness in the lower extremities.  Moreover, at a subsequent 
November 1990 examination conducted by Dr. Giltner, the 
veteran was able to walk and it was opined that he had a 
somewhat stable gait and was able to move his feet.  There 
was no report of the veteran using a wheelchair at that time.  
Likewise, when Dr. Wilkens examined the veteran in March 1992 
he reported having a relapse in October 1991 during which he 
experienced considerable weakness in his muscles and had 
difficulty getting around on his own for four days.  However, 
at another appointment later that same month Dr. Wilkens 
opined that he was doing very well aside from some left knee 
pain, which was found to be stable.  Accordingly, the Board 
finds that any loss of use of the lower extremities to be too 
transient to warrant a compensable contribution to the rating 
for MS for the term in question.

Similarly, the March 1989 to April 1989 treatment records 
from Community Hospital as well as a January 1996 treatment 
record from Dr. Hanson noted the veteran's complaints of 
double vision.  Moreover, while the 1989 examination was 
negative for any objective evidence of an eye problem, the 
1996 examination showed some eye weakness.  In this regard, 
the Board notes that 38 C.F.R. § 4.84a, Diagnostic Code 6090 
provides ratings for diplopia.  Nonetheless, the Board does 
not find that the two documented instance of diplopia 
occurring nearly seven years apart with only one instance 
being confirmed on examination meets the criteria for a 
compensable rating under Diagnostic Code 6090.  38 C.F.R. 
§ 4.84a.  Accordingly, the Board finds that diplopia to be 
too transient to warrant a compensable contribution to the 
rating for MS for the term in question.

Likewise, a review of the record on appeal shows the 
veteran's complaints and/or treatment for "time to time" 
muscle spasms, bilaterally weakness, and/or numbness in the 
left leg.  See, for example, treatment records from Community 
Hospital dated from March 1989 to April 1989; from Dr. 
Wilkens dated from July 1989 to November 1995, and from Dr. 
Iliou dated from January 1996 to February 1996.  Tellingly, 
38 C.F.R. § 4.124a provides ratings for complete and 
incomplete paralysis of the nerves with the threshold 
requirement for a compensable rating being "mild" 
incomplete paralysis.  However, the Board does not find that 
these transient neurological problems arise to the level of 
"mild" incomplete paralysis in any of the affected nerves.  
Therefore, the Board finds that the veteran does not meet the 
criteria for compensable ratings under 38 C.F.R. § 4.124a.   
Accordingly, the Board finds the veteran's adverse 
neurological symptomatology to be too transient to warrant a 
compensable contribution to the rating for MS for the term in 
question.

In light of the foregoing, for the period from April 17, 
1989, to February 5, 1996, the compensably disabling 
manifestations of the veteran's MS was limited to 
musculoskeletal pain, weakness, and fatigue, which produced 
impairment that would warrant a 10 percent rating.  Hence, 
the manifestations of the veteran's MS did not form a basis 
for an evaluation in excess of the assigned 30 percent 
rating, which is the minimum rating for MS.  Accordingly, the 
preponderance of the evidence is against a rating in excess 
of 30 percent for the relevant period.  38 C.F.R. § 4.124a, 
Diagnostic Code 8018.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2006).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

Although the veteran has described his adverse symptomatology 
as being so bad that he could not obtain and maintain 
employment during this time, the evidence does not 
objectively show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that his MS has resulted in frequent 
periods of hospitalization or in marked interference with 
employment during this time.  

As outlined above, between April 17, 1989, and February 5, 
1996, the veteran had brief periods of inpatient treatment 
for his MS, one or two flare-ups of his MS, and periodic 
treatment for transient symptoms.  While a review of the 
record on appeal shows that the Social Security 
Administration found the veteran unemployable, shows that he 
was in a nursing home, and shows that he is completely 
disability, none of these findings or events occurred between 
April 17, 1989, and February 5, 1996. 

It is undisputed that his MS affects employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusion, the Board has not 
overlooked the appellant's written statements to the RO and 
his statements to his physicians.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because laypersons are not trained in the field of 
medicine, they are not competent to provide medical opinion 
evidence as to the current severity of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, these statements addressing the severity of his MS 
are not probative evidence as to the issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
multiple sclerosis for the period from April 17, 1989, to 
February 5, 1996, is denied.


____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


